Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 30, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144588                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 144588
                                                                    COA: 305703
                                                                    Wayne CC: 91-012854-FC
  SERGIO SHAWNTEZ PRINCE,
            Defendant-Appellant.

  _________________________________________/

         By order of November 6, 2013, the application for leave to appeal the December
  27, 2011 order of the Court of Appeals was held in abeyance pending the decisions in
  People v Carp (Docket No. 146478) and People v Eliason (Docket No. 147428). On
  order of the Court, the cases having been decided on July 8, 2014, 496 Mich. 440 (2014),
  the application is again considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 30, 2014
           h1215
                                                                               Clerk